DAVENÉ D. WALKER
U.S. Department of Justice
Environment and Natural Resources Division
Natural Resources Section
P.O. Box 7611
Washington, DC 20044–7611
Telephone: (202) 353-9213
Facsimile: (202) 305–0506
davene.walker@usdoj.gov

RICKEY D. TURNER, JR.
U.S. Department of Justice
Environment and Natural Resources Division
Wildlife and Marine Resources Section
999 18th Street, South Terrace, Suite 370
Denver, CO 80202
Telephone: (303) 844-1373
Facsimile: (303) 844-1350
rickey.turner@usdoj.gov

Attorneys for Federal Defendants


                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

FRIENDS OF ALASKA NATIONAL                   )
WILDLIFE REFUGES, et al.,                    )
                                             )
      Plaintiffs,                            )
                                             )
             v.                              )       CASE NO. 3:19-cv-00216-JWS
                                             )
DAVID BERNHARDT, et al.,                     )
                                             )
      Defendants.                            )
                                             )

  FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ FIRST AMENDED
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

      Federal Defendants, David Bernhardt, in his official capacity as Secretary of




       Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 1 of 43
the U.S. Department of the Interior, the U.S. Department of the Interior, and the U.S.

Fish and Wildlife Service (collectively, “Federal Defendants”), by and through the

undersigned attorneys, answer the claims and allegations in Plaintiffs’ First

Amended Complaint for Declaratory and Injunctive Relief as follows:

       1.      The allegations in paragraph 1 constitute Plaintiffs’ characterization of

the action, to which no response is required. To the extent they may be deemed

factual allegations, they are denied.

       2.       The allegations in the first sentence of paragraph 2 characterize the 2019

“Agreement for the Exchange of Lands” between Secretary Bernhardt and King

Cove Corporation (“KCC”), which is the best evidence of its contents. To the extent

the allegations are inconsistent with that agreement, they are denied. The allegations

in the second sentence of paragraph 2 constitute Plaintiff’s characterization of the

action, to which no response is required. To the extent they may be deemed factual

allegations, they are denied.

       3.      The allegations in paragraph 3 are conclusions of law, to which no

response is required. To the extent that any response is required, Federal Defendants

deny the allegations.

       4.       The allegations in paragraph 4 are conclusions of law, to which no

response is required. To the extent that any response is required, Federal Defendants

deny the allegations.
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                                   2




         Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 2 of 43
       5.      The allegations in paragraph 5 constitute Plaintiffs’ characterization of

the relief being sought, to which no response is required. To the extent they may be

deemed factual allegations, Federal Defendants deny that Plaintiffs are entitled to the

relief they seek.

       6.       The allegations in paragraph 6 are conclusions of law, to which no

response is required.

       7.      The allegations in paragraph 7 are conclusions of law, to which no

response is required.

       8.      The allegations in the first sentence of paragraph 8 are conclusions of law,

to which no response is required. Federal Defendants admit that Plaintiffs attached a

letter dated August 7, 2019, to their First Amended Complaint as Exhibit A and aver that

this letter is the best evidence of its content. To the extent the allegations in paragraph 8

are inconsistent with that letter, they are denied. The remainder of the allegations in

paragraph 8 are denied.

       9.      Federal Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 9 and, on that basis,

deny the allegations.

       10.     Federal Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 10 and, on that basis,

deny the allegations.
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                                      3




         Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 3 of 43
       11.     Federal Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 11 and, on that basis,

deny the allegations.

       12.     Federal Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 12 and, on that basis,

deny the allegations.

       13.     Federal Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 13 and, on that basis,

deny the allegations.

       14.     Federal Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 14 and, on that basis,

deny the allegations.

       15.     Federal Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 15 and, on that basis,

deny the allegations.

       16.     Federal Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 16 and, on that basis,

deny the allegations.




Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                                4




         Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 4 of 43
       17.     Federal Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 17 and, on that basis,

deny the allegations.

       18.     Federal Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 18 and, on that basis,

deny the allegations.

       19.     Federal Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 19 and, on that basis,

deny the allegations.

       20.     Federal Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 20 and, on that basis,

deny the allegations.

       21.     Federal Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 21 and, on that basis,

deny the allegations. To the extent that Plaintiffs are alleging that Federal

Defendants’ actions harm Plaintiffs’ interests, such allegations are denied.

       22.     Federal Defendants deny the allegations in paragraph 22.

       23.     The allegations in the first, second, and third sentences of paragraph 23

characterize the 2019 “Agreement for the Exchange of Lands” between Secretary

Bernhardt and KCC, which is the best evidence of its contents. To the extent the
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                                 5




         Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 5 of 43
allegations are inconsistent with that agreement, they are denied. Federal

Defendants deny the allegations in the fourth sentence of paragraph 23.

       24.     Federal Defendants deny the allegations in paragraph 24.

       25.     Federal Defendants admit the allegations in paragraph 25.

       26.     Federal Defendants admit the allegations in paragraph 26.

       27.     Federal Defendants admit the allegations in paragraph 27.

       28.     The allegations in paragraph 28 consist of Plaintiffs’ characterization of

and a quotation from Alaska National Interest Lands Conservation Act

(“ANILCA”), to which no response is required. Federal Defendants aver that the

statute is the best evidence of its content. To the extent the allegations in paragraph

28 are inconsistent with that statute, they are denied.

       29.     The allegations in paragraph 29 consist of Plaintiffs’ characterization of

and a quotation from ANILCA, to which no response is required. Federal

Defendants aver that the statute is the best evidence of its content. To the extent the

allegations in paragraph 29 are inconsistent with that statute, they are denied.

       30.     The allegations in paragraph 30 consist of Plaintiffs’ characterization of

and a quotation from ANILCA, to which no response is required. Federal

Defendants aver that the statute is the best evidence of its content. To the extent the

allegations in paragraph 30 are inconsistent with that statute, they are denied.



Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                                6




         Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 6 of 43
       31.     The allegations in paragraph 31 consist of Plaintiffs’ characterization of

and a quotation from ANILCA, to which no response is required. Federal

Defendants aver that the statute is the best evidence of its content. To the extent the

allegations in paragraph 31 are inconsistent with that statute, they are denied.

       32.     The allegations in paragraph 32 consist of Plaintiffs’ characterization of

the legislative history of ANILCA, to which no response is required. Federal

Defendants aver that the legislative history is the best evidence of its content. To the

extent the allegations in paragraph 32 are inconsistent with that legislative history,

they are denied.

       33.     The allegations in paragraph 33 consist of Plaintiffs’ characterization of

and a quotation from ANILCA, to which no response is required. Federal

Defendants aver that the statute is the best evidence of its content. To the extent the

allegations in paragraph 33 are inconsistent with that statute, they are denied.

       34.     The allegations in paragraph 34 consist of Plaintiffs’ characterization of

and a quotation from ANILCA, to which no response is required. Federal

Defendants aver that the statute is the best evidence of its content. To the extent the

allegations in paragraph 34 are inconsistent with that statute, they are denied.

       35.     The allegations in paragraph 35 consist of Plaintiffs’ characterization of

ANILCA, to which no response is required. Federal Defendants aver that the statute



Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                                7




         Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 7 of 43
is the best evidence of its content. To the extent the allegations in paragraph 35 are

inconsistent with that statute, they are denied.

       36.     The allegations in paragraph 36 consist of Plaintiffs’ characterization of

Alaska Native Claims Settlement Act (“ANCSA”), to which no response is required.

Federal Defendants aver that the statute is the best evidence of its content. To the

extent the allegations in paragraph 36 are inconsistent with that statute, they are

denied.

       37.     The allegations in paragraph 37 consist of Plaintiffs’ characterization of

and a quotation from ANCSA, to which no response is required. Federal Defendants

aver that the statute is the best evidence of its content. To the extent the allegations

in paragraph 37 are inconsistent with that statute, they are denied.

       38.     The allegations in paragraph 38 consist of Plaintiffs’ characterization of

and a quotation from the Wilderness Act, to which no response is required. Federal

Defendants aver that the statute is the best evidence of its content. To the extent the

allegations in paragraph 38 are inconsistent with that statute, they are denied.

       39.     The allegations in paragraph 39 consist of Plaintiffs’ characterization of

and a quotation from the Wilderness Act, to which no response is required. Federal

Defendants aver that the statute is the best evidence of its content. To the extent the

allegations in paragraph 39 are inconsistent with that statute, they are denied.



Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                                 8




          Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 8 of 43
       40.     The allegations in paragraph 40 consist of Plaintiffs’ characterization of

and a quotation from the Wilderness Act, to which no response is required. Federal

Defendants aver that the statute is the best evidence of its content. To the extent the

allegations in paragraph 40 are inconsistent with that statute, they are denied.

       41.     The allegations in paragraph 41 consist of Plaintiffs’ characterization of

and a quotation from the National Wildlife Refuge System Administration Act, to

which no response is required. Federal Defendants aver that the statute is the best

evidence of its content. To the extent the allegations in paragraph 41 are

inconsistent with that statute, they are denied.

       42.     The allegations in paragraph 42 consist of Plaintiffs’ characterization of

and a quotation from the National Wildlife Refuge System Administration Act, to

which no response is required. Federal Defendants aver that the statute is the best

evidence of its content. To the extent the allegations in paragraph 42 are

inconsistent with that statute, they are denied.

       43.     The allegations in paragraph 43 consist of Plaintiffs’ characterization of

and a quotation from the implementing regulations of the National Environmental

Policy Act (“NEPA”), to which no response is required. Federal Defendants aver

that the regulations are the best evidence of their content. To the extent the

allegations in paragraph 43 are inconsistent with those regulations, they are denied.



Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                                9




         Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 9 of 43
       44.     The allegations in paragraph 44 consist of Plaintiffs’ characterization of

NEPA and a quotation from its implementing regulations, to which no response is

required. Federal Defendants aver that the regulations are the best evidence of their

content. To the extent the allegations in paragraph 44 are inconsistent with those

regulations, they are denied.

       45.     The allegations in paragraph 45 consist of Plaintiffs’ characterization of

the Administrative Procedure Act (“APA”), to which no response is required.

Federal Defendants aver that the statute is the best evidence of its content. To the

extent the allegations in paragraph 45 are inconsistent with that statute, they are

denied.

       46.     The allegations in paragraph 46 consist of Plaintiffs’ characterization of

and a quotation from the APA, to which no response is required. Federal

Defendants aver that the statute is the best evidence of its content. To the extent the

allegations in paragraph 46 are inconsistent with that statute, they are denied.

       47.     The allegations in paragraph 47 consist of Plaintiffs’ characterization of

and quotations from legal cases, to which no response is required. Federal

Defendants aver that those cases are the best evidence of their content. To the extent

the allegations in paragraph 47 are inconsistent with those cases, they are denied.

       48.     The allegations in paragraph 48 consist of Plaintiffs’ characterization of

and a quotation from the Endangered Species Act (“ESA”), to which no response is
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                             10




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 10 of 43
required. Federal Defendants aver that the statute is the best evidence of its content.

To the extent the allegations in paragraph 48 are inconsistent with that statute, they

are denied.

       49.     The allegations in paragraph 49 consist of Plaintiffs’ characterization of

an implementing regulation of the ESA, to which no response is required. Federal

Defendants aver that the regulation is the best evidence of its content. To the extent

the allegations in paragraph 49 are inconsistent with that regulation, they are denied.

       50.     The allegations in paragraph 50 consist of Plaintiffs’ characterization of

and a quotation from the ESA, to which no response is required. Federal Defendants

aver that the statute is the best evidence of its content. To the extent the allegations

in paragraph 50 are inconsistent with that statute, they are denied.

       51.     The allegations in paragraph 51 consist of Plaintiffs’ characterization of

and quotations from the ESA, to which no response is required. Federal Defendants

aver that the statute is the best evidence of its content. To the extent the allegations

in paragraph 51 are inconsistent with that statute, they are denied.

       52.     The allegations in paragraph 52 consist of quotations from

implementing regulations of the ESA, to which no response is required. Federal

Defendants aver that the regulations are the best evidence of their content. To the

extent the allegations in paragraph 52 are inconsistent with those regulations, they

are denied.
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                                 11




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 11 of 43
       53.     The allegations in paragraph 53 consist of a quotation from an

implementing regulation of the ESA, to which no response is required. Federal

Defendants aver that the regulation is the best evidence of its content. To the extent

the allegations in paragraph 53 are inconsistent with that regulation, they are denied.

       54.     The allegations in paragraph 54 consist of Plaintiffs’ characterization of

and a quotation from a legal case, to which no response is required. Federal

Defendants aver that the case is the best evidence of its content. To the extent the

allegations in paragraph 54 are inconsistent with that case, they are denied.

       55.     The allegations in paragraph 55 consist of Plaintiffs’ characterization of

an implementing regulation of the ESA, to which no response is required. Federal

Defendants aver that the regulation is the best evidence of its content. To the extent

the allegations in paragraph 55 are inconsistent with that regulation, they are denied.

       56.     Federal Defendants admit the allegations in paragraph 56.

       57.     Federal Defendants lack knowledge or information sufficient to form a

belief as to the truth of the factual allegations in the first sentence of paragraph 57.

The allegations in the second sentence of paragraph 57 are Plaintiffs’

characterization of and a quotation from Public Land Order 2216, to which no

response is required. Federal Defendants aver that the order is the best evidence of

its content. The allegations in the third sentence of paragraph 57 are Plaintiffs’

characterization of and a quotation from a press release from December 7, 1960, to
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                                 12




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 12 of 43
which no response is required. Federal Defendants aver that the press release is the

best evidence of its content, which speaks for itself and is the best evidence of its

own content. To the extent the allegations in Paragraph 57 are inconsistent with

these referenced documents, they are denied.

       58.     The allegations in paragraph 58 consist of Plaintiffs’ characterization of

ANILCA, to which no response is required. Federal Defendants aver that the statute

is the best evidence of its content. To the extent the allegations in paragraph 58 are

inconsistent with that statute, they are denied.

       59.     The allegations in paragraph 59 consist of Plaintiffs’ characterization of

ANILCA, to which no response is required. Federal Defendants aver that the statute

is the best evidence of its content. To the extent the allegations in paragraph 59 are

inconsistent with that statute, they are denied.

       60.     The allegations in paragraph 60 consist of Plaintiffs’ characterization of

and a quotation from the legislative history of ANILCA at H.R. REP. NO. 96-97, to

which no response is required. Federal Defendants aver that the legislative history is

the best evidence of its content. To the extent the allegations in paragraph 60 are

inconsistent with that legislative history, they are denied.

       61.     Federal Defendants admit that Izembek is a migratory bird staging and

wintering habitat and that millions of migratory waterfowl and shorebirds use its



Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                               13




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 13 of 43
coastal lagoons and freshwater wetlands complex. Federal Defendants deny the

remaining allegations in paragraph 61.

       62.     Federal Defendants admit that the wetlands and marine waters in and

near Izembek include habitat for migratory birds, such as the Steller's eider, and

several species of marine mammals, including the northern sea otter and the Steller

sea lion.

       63.     The allegations in paragraph 63 consist of Plaintiffs’ characterization of

the Izembek National Wildlife Refuge Land Exchange/Road Corridor Final EIS, to

which no response is required. Federal Defendants aver that the EIS is the best

evidence of its content. To the extent the allegations in paragraph 63 are

inconsistent with that EIS, they are denied.

       64.     The allegations in paragraph 64 consist of Plaintiffs’ characterization of

the Izembek National Wildlife Refuge Land Exchange/Road Corridor Final EIS, to

which no response is required. Federal Defendants aver that the EIS is the best

evidence of its content. To the extent the allegations in paragraph 64 are

inconsistent with that EIS, they are denied.

       65.     Federal Defendants admit the allegations in paragraph 65.

       66.     The allegations in paragraph 66 consist of Plaintiffs’ characterization of

the Izembek National Wildlife Refuge Land Exchange/Road Corridor Final EIS, to

which no response is required. Federal Defendants aver that the EIS is the best
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                             14




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 14 of 43
evidence of its content. To the extent the allegations in paragraph 66 are

inconsistent with that EIS, they are denied.

       67.     Federal Defendants admit that Izembek provides brown bear, wolf, and

caribou habitat. Federal Defendants lack knowledge or information sufficient to

form a belief as to the truth of the factual allegations as stated in the second sentence

of Paragraph 67 and on that basis denies the allegations.

       68.     The allegations in paragraph 68 consist of Plaintiffs’ characterization of

1986 designation and a quotation from a 1989 letter, to which no response is

required. Federal Defendants aver that the designation and letter are the best

evidence of their content. To the extent the allegations in paragraph 68 are

inconsistent with the referenced documents, they are denied.

       69.     Federal Defendants admit the allegations in paragraph 69.

       70.     Federal Defendants lack knowledge or information sufficient to form a

belief as to the truth of the factual allegations in Paragraph 70 and on that basis

denies the allegations.

       71.     The allegations in paragraph 71 consist of Plaintiffs’ characterization of

and quotations from the Bristol Bay Regional Management Plan and Final EIS from

1985, to which no response is required. Federal Defendants aver that the plan and

EIS are the best evidence of their content. To the extent the allegations in paragraph

71 are inconsistent with that plan and EIS, they are denied.
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                             15




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 15 of 43
       72.     The allegations in paragraph 72 consist of Plaintiffs’ characterization of

and quotations from the Bristol Bay Regional Management Plan and Final EIS from

1985, to which no response is required. Federal Defendants aver that the plan and

EIS are the best evidence of their content. To the extent the allegations in paragraph

72 are inconsistent with that plan and EIS, they are denied.

       73.     The allegations in paragraph 73 consist of Plaintiffs’ characterization of

and quotations from the Bristol Bay Regional Management Plan and Final EIS from

1985, to which no response is required. Federal Defendants aver that the plan and

EIS are the best evidence of their content. To the extent the allegations in paragraph

73 are inconsistent with that plan and EIS, they are denied.

       74.     The allegations in paragraph 74 consist of Plaintiffs’ characterization of

and a quotation from the Bristol Bay Regional Management Plan and Final EIS from

1985, to which no response is required. Federal Defendants aver that the plan and

EIS are the best evidence of their content. To the extent the allegations in paragraph

74 are inconsistent with that plan and EIS, they are denied.

       75.     Federal Defendants admit the allegations in Paragraph 75.

       76.     Federal Defendants admit that in 1997 KCC offered to exchange KCC

lands near Kinzarof Lagoon for a road easement from the Fish and Wildlife Service

and that the Service declined the offer due to impacts to wildlife.



Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                             16




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 16 of 43
       77.     Federal Defendants admit the allegations in the first, second, and fifth

sentences of paragraph 77. Federal Defendants deny the allegations in the third

sentence. Federal Defendants admit the allegations in the fourth sentence of

paragraph 77, except for the allegation in the parenthetical which Federal

Defendants deny.

       78.     The allegations in paragraph 78 consist of Plaintiffs’ characterization of

and quotations from the March 1998 Land Protection Plan for Izembek National

Wildlife Refuge Complex, Cold Bay, to which no response is required. Federal

Defendants aver that the plan is the best evidence of its content. To the extent the

allegations in paragraph 78 are inconsistent with that plan, they are denied.

       79.     Federal Defendants admit the allegations in paragraph 79.

       80.     Federal Defendants admit the allegations in paragraph 80.

       81.     Federal Defendants admit that the hovercraft operations were

suspended in or around 2010 and that the hovercraft was sold. Federal Defendants

lack knowledge or information sufficient to form a belief as to the truth of the

remaining factual allegations in Paragraph 81 and, on that basis, deny the

allegations.

       82.     Federal Defendants lack knowledge or information sufficient to form a

belief as to the truth of the factual allegations in Paragraph 82 and, on that basis,

deny the allegations.
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                                17




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 17 of 43
       83.     Federal Defendants admit the allegations in paragraph 83.

       84.     The allegations in paragraph 84 consist of Plaintiffs’ characterization of

the Omnibus Public Lands Management Act (“OPLMA”), to which no response is

required. Federal Defendants aver that the act is the best evidence of its content. To

the extent the allegations in paragraph 84 are inconsistent with that act, they are

denied.

       85.     The allegations in paragraph 85 consist of Plaintiffs’ characterization of

the OPLMA, to which no response is required. Federal Defendants aver that the act

is the best evidence of its content. To the extent the allegations in paragraph 85 are

inconsistent with that act, they are denied.

       86.     The allegations in paragraph 86 consist of Plaintiffs’ characterization of

the OPLMA, to which no response is required. Federal Defendants aver that the act

is the best evidence of its content. To the extent the allegations in paragraph 86 are

inconsistent with that act, they are denied.

       87.     Federal Defendants admit the allegations in paragraph 87.

       88.     The allegations in paragraph 88 consist of Plaintiffs’ characterization of

the Izembek National Wildlife Refuge Land Exchange/Road Corridor Final EIS, to

which no response is required. Federal Defendants aver that the EIS is the best

evidence of its content. To the extent the allegations in paragraph 88 are

inconsistent with that EIS, they are denied.
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                               18




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 18 of 43
       89.     The allegations in paragraph 89 consist of Plaintiffs’ characterization of

the Izembek National Wildlife Refuge Land Exchange/Road Corridor Final EIS, to

which no response is required. Federal Defendants aver that the EIS is the best

evidence of its content. To the extent the allegations in paragraph 89 are

inconsistent with that EIS, they are denied.

       90.     The allegations in paragraph 90 consist of Plaintiffs’ characterization of

the Biological Assessment and Project Description and Effects Analysis for the Izembek

National Wildlife Refuge Land Exchange/Road Corridor Final EIS, to which no

response is required. Federal Defendants aver that these documents are the best

evidence of their content. To the extent the allegations in paragraph 90 are

inconsistent with those documents, they are denied.

       91.     The allegations in paragraph 91 consist of Plaintiffs’ characterization of

the Biological Assessment and Project Description and Effects Analysis for the Izembek

National Wildlife Refuge Land Exchange/Road Corridor Final EIS, to which no

response is required. Federal Defendants aver that these documents are the best

evidence of their content. To the extent the allegations in paragraph 91 are

inconsistent with those documents, they are denied.

       92.     The allegations in the first sentence of paragraph 92 consist of

Plaintiffs’ characterization of the Biological Assessment and Project Description and Effects

Analysis for the Izembek National Wildlife Refuge Land Exchange/Road Corridor
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                                 19




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 19 of 43
Final EIS, to which no response is required. Federal Defendants aver that these

documents are the best evidence of their content. To the extent the allegations in the

first sentence of paragraph 92 are inconsistent with those documents, they are

denied. Federal Defendants admit that no further action was taken concerning the

2013 Biological Assessment once it was completed.

       93.     The allegations in paragraph 93 consist of Plaintiffs’ characterization of

the Izembek National Wildlife Refuge Land Exchange/Road Corridor Final EIS, to

which no response is required. Federal Defendants aver that the EIS is the best

evidence of its content. To the extent the allegations in paragraph 93 are

inconsistent with that EIS, they are denied.

       94.     The allegations in paragraph 94 consist of Plaintiffs’ characterization of

and a quotation from the Izembek National Wildlife Refuge Land Exchange/Road

Corridor Record of Decision, to which no response is required. Federal Defendants

aver that the Record of Decision is the best evidence of its content. To the extent the

allegations in paragraph 94 are inconsistent with that Record of Decision, they are

denied.

       95.     The allegations in paragraph 95 consist of Plaintiffs’ characterization of

the Izembek National Wildlife Refuge Land Exchange/Road Corridor Record of

Decision, to which no response is required. Federal Defendants aver that the Record



Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                             20




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 20 of 43
of Decision is the best evidence of its content. To the extent the allegations in

paragraph 95 are inconsistent with that Record of Decision, they are denied.

       96.     The allegations in paragraph 96 consist of Plaintiffs’ characterization of

and a quotation from the Izembek National Wildlife Refuge Land Exchange/Road

Corridor Record of Decision, to which no response is required. Federal Defendants

aver that the Record of Decision is the best evidence of its content. To the extent the

allegations in paragraph 96 are inconsistent with that Record of Decision, they are

denied.

       97.     The allegations in paragraph 97 consist of Plaintiffs’ characterization of

and a quotation from the Izembek National Wildlife Refuge Land Exchange/Road

Corridor Record of Decision, to which no response is required. Federal Defendants

aver that the Record of Decision is the best evidence of its content. To the extent the

allegations in paragraph 97 are inconsistent with that Record of Decision, they are

denied.

       98.     The allegations in paragraph 98 consist of Plaintiffs’ characterization of

the Izembek National Wildlife Refuge Land Exchange/Road Corridor Record of

Decision, to which no response is required. Federal Defendants aver that the Record

of Decision is the best evidence of its content. To the extent the allegations in

paragraph 98 are inconsistent with that Record of Decision, they are denied.



Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                             21




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 21 of 43
       99.     The allegations in paragraph 99 consist of Plaintiffs’ characterization of

and a quotation from the Izembek National Wildlife Refuge Land Exchange/Road

Corridor Record of Decision, to which no response is required. Federal Defendants

aver that the Record of Decision is the best evidence of its content. To the extent the

allegations in paragraph 99 are inconsistent with that Record of Decision, they are

denied.

       100. The allegations in paragraph 100 consist of Plaintiffs’ characterization

of and a quotation from the Izembek National Wildlife Refuge Land Exchange/Road

Corridor Record of Decision, to which no response is required. Federal Defendants

aver that the Record of Decision is the best evidence of its content. To the extent the

allegations in paragraph 100 are inconsistent with that Record of Decision, they are

denied.

       101. The allegations in paragraph 101 consist of Plaintiffs’ characterization

of and a quotation from the Izembek National Wildlife Refuge Land Exchange/Road

Corridor Record of Decision, to which no response is required. Federal Defendants

aver that the Record of Decision is the best evidence of its content. To the extent the

allegations in paragraph 101 are inconsistent with that Record of Decision, they are

denied.

       102. The allegations in paragraph 102 consist of Plaintiffs’ characterization

of and a quotation from the Izembek National Wildlife Refuge Land Exchange/Road
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                             22




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 22 of 43
Corridor Record of Decision, to which no response is required. Federal Defendants

aver that the Record of Decision is the best evidence of its content. To the extent the

allegations in paragraph 102 are inconsistent with that Record of Decision, they are

denied.

       103. The allegations in paragraph 103 consist of Plaintiffs’ characterization

of and a quotation from the Izembek National Wildlife Refuge Land Exchange/Road

Corridor Record of Decision, to which no response is required. Federal Defendants

aver that the Record of Decision is the best evidence of its content. To the extent the

allegations in paragraph 103 are inconsistent with that Record of Decision, they are

denied.

       104. Federal Defendants admit the allegations in paragraph 104.

       105. Federal Defendants admit the allegations in paragraph 105.

       106. Federal Defendants admit the allegations in paragraph 106.

       107. The allegations in paragraph 107 consist of a quotation from the

Minimum Requirements Decision Guide Workbook, Project Title: Proposed King

Cove-Cold Bay Road Corridor Engineering Reconnaissance, to which no response is

required. Federal Defendants aver that the workbook is the best evidence of its

content. To the extent the allegations in paragraph 107 are inconsistent with that

workbook, they are denied.



Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                             23




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 23 of 43
       108. The allegations in paragraph 108 consist of Plaintiffs’ characterization

of and a quotation from the Minimum Requirements Decision Guide Workbook,

Project Title: Proposed King Cove-Cold Bay Road Corridor Engineering

Reconnaissance, to which no response is required. Federal Defendants aver that the

workbook is the best evidence of its content. To the extent the allegations in

paragraph 108 are inconsistent with that workbook, they are denied.

       109. Federal Defendants admit the allegations in paragraph 109.

       110. The allegations in paragraph 110 consist of a quotation from the

January 22, 2018 “Agreement for the Exchange of Lands” between Secretary Zinke

and KCC, to which no response is required. Federal Defendants aver that the

agreement is the best evidence of its content. To the extent the allegations in

paragraph 110 are inconsistent with that agreement, they are denied.

       111. The allegations in paragraph 111 consist of conclusions of law and a

quotation from the January 22, 2018 “Agreement for the Exchange of Lands”

between Secretary Zinke and KCC, to which no response is required. Federal

Defendants aver that the agreement is the best evidence of its content. To the extent

the allegations in paragraph 111 are inconsistent with that agreement, they are

denied.

       112. The allegations in paragraph 112 consist of a quotation from the

January 22, 2018 “Agreement for the Exchange of Lands” between Secretary Zinke
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                          24




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 24 of 43
and KCC, to which no response is required. Federal Defendants aver that the

agreement is the best evidence of its content. To the extent the allegations in

paragraph 112 are inconsistent with that agreement, they are denied.

       113. The allegations in paragraph 113 consist of Plaintiffs’ characterization

of an Amici Curiae brief, to which no response is required. Federal Defendants aver

that the brief is the best evidence of its content. To the extent the allegations in

paragraph 113 are inconsistent with that brief, they are denied.

       114. Federal Defendants admit the allegations in paragraph 114.

       115. Federal Defendants admit the allegations in paragraph 115.

       116. Federal Defendants admit that the Bureau of Land Management conducted

a cadastral survey for the land to be exchanged with KCC from approximately July 11-

17, 2018.

       117. The allegations in paragraph 117 consist of Plaintiffs’ characterization

of and a quotation from a July 12, 2018 memo to file from Mitch Ellis, to which no

response is required. Federal Defendants aver that the memo is the best evidence of

its content. To the extent the allegations in paragraph 117 are inconsistent with that

memo, they are denied.

       118. The allegations in paragraph 118 consist of Plaintiffs’ characterization

of and a quotation from a July 12, 2018 memo to file from Mitch Ellis, to which no

response is required. Federal Defendants aver that the memo is the best evidence of
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                             25




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 25 of 43
its content. To the extent the allegations in paragraph 118 are inconsistent with that

memo, they are denied.

       119. The allegations in paragraph 119 consist of Plaintiffs’ characterization

of and a quotation from a Fish and Wildlife Service Statement of Compliance, to

which no response is required. Federal Defendants aver that the document is the

best evidence of its content. To the extent the allegations in paragraph 119 are

inconsistent with that document, they are denied.

       120. Federal Defendants admit the allegations in paragraph 120.

       121. The allegations in paragraph 121 consist of Plaintiffs’ characterization

of the BLM’s notice of filing plats of survey, to which no response is required.

Federal Defendants aver that the notice is the best evidence of its content. To the

extent the allegations in paragraph 121 are inconsistent with that notice, they are

denied.

       122. The allegations in paragraph 122 consist of Plaintiffs’ characterization

of the environmental groups’ protest of the survey plats, to which no response is

required. Federal Defendants aver that the protest is the best evidence of its content.

To the extent the allegations in paragraph 122 are inconsistent with that protest, they

are denied.

       123. The allegations in paragraph 123 consist of Plaintiffs’ characterization

of the environmental groups’ protest of the survey plats, to which no response is
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                            26




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 26 of 43
required. Federal Defendants aver that the protest is the best evidence of its content.

To the extent the allegations in paragraph 123 are inconsistent with that protest, they

are denied.

       124. Federal Defendants admit that the Bureau of Land Management dismissed

the protest on March 11, 2019, after finding that the basis for the protest was unfounded

and filed the survey.

       125. Federal Defendants admit the allegations in Paragraph 125.

       126. The allegations in paragraph 126 consist of Plaintiffs’ characterization

of this Court’s Order on summary judgment, to which no response is required.

Federal Defendants aver that the Order is the best evidence of its content. To the

extent the allegations in paragraph 126 are inconsistent with that Order, they are

denied.

       127. The allegations in paragraph 127 consist of Plaintiffs’ characterization

of this Court’s Order on summary judgment, to which no response is required.

Federal Defendants aver that the Order is the best evidence of its content. To the

extent the allegations in paragraph 127 are inconsistent with that Order, they are

denied.

       128. The allegations in paragraph 128 consist of Plaintiffs’ characterization

of this Court’s Order on summary judgment, to which no response is required.

Federal Defendants aver that the Order is the best evidence of its content. To the
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                              27




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 27 of 43
extent the allegations in paragraph 128 are inconsistent with that Order, they are

denied.

       129. The allegations in paragraph 129 consist of Plaintiffs’ characterization

of this Court’s Order on summary judgment, to which no response is required.

Federal Defendants aver that the Order is the best evidence of its content. To the

extent the allegations in paragraph 129 are inconsistent with that Order, they are

denied.

       130. Federal Defendants admit the allegations in paragraph 130.

       131. The allegations in paragraph 131 consist of Plaintiffs’ characterization

of a letter from KCC to Secretary Bernhardt, to which no response is required.

Federal Defendants aver that the letter is the best evidence of its content. To the

extent the allegations in paragraph 131 are inconsistent with that letter, they are

denied.

       132. Federal Defendants admit the allegations in paragraph 132.

       133. Federal Defendants admit the allegations in paragraph 133.

       134. Federal Defendants admit the allegations in paragraph 134.

       135. The allegations in paragraph 135 consist of Plaintiffs’ characterization

of the 2019 “Agreement for the Exchange of Lands” between Secretary Bernhardt

and KCC, to which no response is required. Federal Defendants aver that the



Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                            28




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 28 of 43
agreement is the best evidence of its content. To the extent the allegations in

paragraph 135 are inconsistent with that agreement, they are denied.

       136. Federal Defendants admit the allegations in paragraph 136.

       137. The allegations in paragraph 137 consist of Plaintiffs’ characterization

of a July 23, 2019 article, to which no response is required. Federal Defendants aver

that the article is the best evidence of its content. To the extent the allegations in

paragraph 137 are inconsistent with that article, they are denied.

       138. The allegations in paragraph 138 are conclusions of law, to which no

response is required.

       139. The allegations in paragraph 139 consist of Plaintiffs’ characterization

of and a quotation from the 2019 “Agreement for the Exchange of Lands” between

Secretary Bernhardt and KCC, to which no response is required. Federal Defendants

aver that the agreement is the best evidence of its content. To the extent the

allegations in paragraph 139 are inconsistent with that agreement, they are denied.

       140. The allegations in paragraph 140 consist of Plaintiffs’ characterization

of the 2019 “Agreement for the Exchange of Lands” between Secretary Bernhardt

and KCC, to which no response is required. Federal Defendants aver that the

agreement is the best evidence of its content. To the extent the allegations in

paragraph 140 are inconsistent with that agreement, they are denied.



Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                               29




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 29 of 43
       141. The allegations in paragraph 141 consist of Plaintiffs’ characterization

of and a quotation from the 2019 “Agreement for the Exchange of Lands” between

Secretary Bernhardt and KCC, to which no response is required. Federal Defendants

aver that the agreement is the best evidence of its content. To the extent the

allegations in paragraph 141 are inconsistent with that agreement, they are denied.

       142. The allegations in paragraph 142 consist of Plaintiffs’ characterization

of the 2019 “Agreement for the Exchange of Lands” between Secretary Bernhardt

and KCC and of the ANCSA, to which no response is required. Federal Defendants

aver that the agreement and the statute are the best evidence of their content. To the

extent the allegations in paragraph 142 are inconsistent with that agreement or that

statute, they are denied.

       143. The allegations in paragraph 143 consist of Plaintiffs’ characterization

of the 2019 “Agreement for the Exchange of Lands” between Secretary Bernhardt

and KCC, to which no response is required. Federal Defendants aver that the

agreement is the best evidence of its content. To the extent the allegations in

paragraph 143 are inconsistent with that agreement, they are denied.

       144. The allegations in paragraph 144 consist of Plaintiffs’ characterization

of the 2019 “Agreement for the Exchange of Lands” between Secretary Bernhardt

and KCC, to which no response is required. Federal Defendants aver that the



Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                             30




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 30 of 43
agreement is the best evidence of its content. To the extent the allegations in

paragraph 144 are inconsistent with that agreement, they are denied.

       145. The allegations in paragraph 145 consist of Plaintiffs’ characterization

of the 2019 “Agreement for the Exchange of Lands” between Secretary Bernhardt

and KCC, to which no response is required. Federal Defendants aver that the

agreement is the best evidence of its content. To the extent the allegations in

paragraph 145 are inconsistent with that agreement, they are denied.

       146. The allegations in paragraph 146 consist of Plaintiffs’ characterization

of the 2019 “Agreement for the Exchange of Lands” between Secretary Bernhardt

and KCC, to which no response is required. Federal Defendants aver that the

agreement is the best evidence of its content. To the extent the allegations in

paragraph 146 are inconsistent with that agreement, they are denied.

       147. The allegations in paragraph 147 consist of Plaintiffs’ characterization

of and a quotation from the 2019 “Agreement for the Exchange of Lands” between

Secretary Bernhardt and KCC, to which no response is required. Federal Defendants

aver that the agreement is the best evidence of its content. To the extent the

allegations in paragraph 147 are inconsistent with that agreement, they are denied.

       148. The allegations in paragraph 148 consist of Plaintiffs’ characterization

of the 2019 “Agreement for the Exchange of Lands” between Secretary Bernhardt

and KCC, to which no response is required. Federal Defendants aver that the
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                            31




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 31 of 43
agreement is the best evidence of its content. To the extent the allegations in

paragraph 148 are inconsistent with that agreement, they are denied.

       149. The allegations in paragraph 149 consist of Plaintiffs’ characterization

of the 2019 memorandum from Secretary Bernhardt, to which no response is

required. Federal Defendants aver that the memorandum is the best evidence of its

content. To the extent the allegations in paragraph 149 are inconsistent with that

memorandum, they are denied.

       150. The allegations in paragraph 150 consist of Plaintiffs’ characterization

of the 2019 memorandum from Secretary Bernhardt, to which no response is

required. Federal Defendants aver that the memorandum is the best evidence of its

content. To the extent the allegations in paragraph 150 are inconsistent with that

memorandum, they are denied.

       151. The allegations in paragraph 151 consist of Plaintiffs’ characterization

of the 2019 memorandum from Secretary Bernhardt, to which no response is

required. Federal Defendants aver that the memorandum is the best evidence of its

content. To the extent the allegations in paragraph 151 are inconsistent with that

memorandum, they are denied.

       152. The allegations in paragraph 152 consist of Plaintiffs’ characterization

of the 2019 memorandum from Secretary Bernhardt, to which no response is

required. Federal Defendants aver that the memorandum is the best evidence of its
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                           32




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 32 of 43
content. To the extent the allegations in paragraph 152 are inconsistent with that

memorandum, they are denied.

       153. The allegations in paragraph 153 consist of Plaintiffs’ characterization

of and a quotation from the 2019 memorandum from Secretary Bernhardt, to which

no response is required. Federal Defendants aver that the memorandum is the best

evidence of its content. To the extent the allegations in paragraph 153 are

inconsistent with that memorandum, they are denied.

       154. The allegations in paragraph 154 consist of Plaintiffs’ characterization

of and a quotation from the 2019 memorandum from Secretary Bernhardt, to which

no response is required. Federal Defendants aver that the memorandum is the best

evidence of its content. To the extent the allegations in paragraph 154 are

inconsistent with that memorandum, they are denied.

       155. The allegations in paragraph 155 consist of Plaintiffs’ characterization

of and a quotation from the 2019 memorandum from Secretary Bernhardt, to which

no response is required. Federal Defendants aver that the memorandum is the best

evidence of its content. To the extent the allegations in paragraph 155 are

inconsistent with that memorandum, they are denied.

       156. The allegations in paragraph 156 consist of Plaintiffs’ characterization

of the 2019 “Agreement for the Exchange of Lands” between Secretary Bernhardt

and KCC, to which no response is required. Federal Defendants aver that the
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                           33




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 33 of 43
agreement is the best evidence of its content. To the extent the allegations in

paragraph 156 are inconsistent with that agreement, they are denied.

       157. The allegations in paragraph 157 consist of Plaintiffs’ characterization

of the 2019 “Agreement for the Exchange of Lands” between Secretary Bernhardt

and KCC, to which no response is required. Federal Defendants aver that the

agreement is the best evidence of its content. To the extent the allegations in

paragraph 157 are inconsistent with that agreement, they are denied.

       158. The allegations in paragraph 158 consist of Plaintiffs’ characterization

of the 2019 memorandum from Secretary Bernhardt, to which no response is

required. Federal Defendants aver that the memorandum is the best evidence of its

content. To the extent the allegations in paragraph 158 are inconsistent with that

memorandum, they are denied.

       159. The allegations in paragraph 159 are conclusions of law, to which no

response is required.

       160. The allegations in paragraph 160 are conclusions of law, to which no

response is required.

       161. The allegations in paragraph 161 are conclusions of law, to which no

response is required.

       162. The allegations in paragraph 162 are conclusions of law, to which no

response is required.
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                           34




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 34 of 43
       163. The allegations in paragraph 163 consist of Plaintiffs’ characterization

of their August 7, 2019 written notice, to which no response is required. Federal

Defendants aver that the notice is the best evidence of its content. To the extent the

allegations in paragraph 163 are inconsistent with that notice, they are denied.

       164. Federal Defendants admit that the Secretary did not consult with Fish and

Wildlife Service or National Marine Fisheries Service on the potential impacts of the

land exchange but deny that the Secretary was not required to do so.

       165. In response to paragraph 165, Federal Defendants restate and

incorporate by reference their responses to paragraphs 1 through 164.

       166. The allegations in paragraph 166 are conclusions of law, to which no

response is required.

       167. The allegations in paragraph 167 are conclusions of law, to which no

response is required.

       168. Federal Defendants admit that previously the Department of the Interior

and Fish and Wildlife Service have declined to exchange lands in Izembek but deny

the remaining allegations in paragraph 168.

       169. Federal Defendants admit the allegations in paragraph 169.

       170. The allegations in paragraph 170 consist of Plaintiffs’ characterization

of and quotations from legal cases, to which no response is required. Federal



Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                              35




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 35 of 43
Defendants aver that those cases are the best evidence of their content. To the extent

the allegations in paragraph 170 are inconsistent with those cases, they are denied.

       171. Federal Defendants deny the allegations in paragraph 171.

       172. Federal Defendants deny the allegations in paragraph 172.

       173. Federal Defendants deny the allegations in paragraph 173.

       174. In response to paragraph 174, Federal Defendants restate and

incorporate by reference their responses to paragraphs 1 through 173.

       175. The allegations in paragraph 175 consist of Plaintiffs’ characterization

of ANILCA, to which no response is required. Federal Defendants aver that the

statute is the best evidence of its content. To the extent the allegations in paragraph

175 are inconsistent with that statute, they are denied.

       176. Federal Defendants deny the allegations in paragraph 176.

       177. Federal Defendants deny the allegations in paragraph 177.

       178. In response to paragraph 178, Federal Defendants restate and

incorporate by reference their responses to paragraphs 1 through 177.

       179. The allegations in paragraph 179 consist of Plaintiffs’ characterization

of and a quotation from ANILCA, to which no response is required. Federal

Defendants aver that the statute is the best evidence of its content. To the extent the

allegations in paragraph 179 are inconsistent with that statute, they are denied.



Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                             36




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 36 of 43
       180. The allegations in paragraph 180 consist of Plaintiffs’ characterization

of ANILCA, to which no response is required. Federal Defendants aver that the

statute is the best evidence of its content. To the extent the allegations in paragraph

180 are inconsistent with that statute, they are denied.

       181. The allegations in paragraph 181 consist of Plaintiffs’ characterization

of ANILCA, to which no response is required. Federal Defendants aver that the

statute is the best evidence of its content. To the extent the allegations in paragraph

181 are inconsistent with that statute, they are denied.

       182. Federal Defendants admit the allegations in paragraph 182.

       183. The allegations in paragraph 183 consist of Plaintiffs’ characterization

of the 2019 “Agreement for the Exchange of Lands” between Secretary Bernhardt

and KCC, to which no response is required. Federal Defendants aver that the

agreement is the best evidence of its content. To the extent the allegations in

paragraph 183 are inconsistent with that agreement, they are denied.

       184. Federal Defendants admit that the 2019 “Agreement for the Exchange

of Lands” was not executed following the procedures set out in Title XI of ANILCA

and aver that Title XI of ANILCA is inapplicable.

       185. Federal Defendants admit that the President has not acted pursuant to

Title XI of ANILCA with respect to the “Agreement for the Exchange of Lands” and

aver that Title XI of ANILCA is inapplicable.
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                            37




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 37 of 43
       186. Federal Defendants admit the allegations in paragraph 186 and aver

that Title XI of ANILCA is inapplicable.

       187. The allegations in paragraph 187 are conclusions of law, to which no

response is required.

       188. The allegations in paragraph 188 are conclusions of law, to which no

response is required.

       189. The allegations in paragraph 189 are conclusions of law and consist of

Plaintiffs’ characterization of and a quotation from ANILCA and its implementing

regulations, to which no response is required. Federal Defendants aver that the

statute and regulations are the best evidence of their content. To the extent the

allegations in paragraph 189 are inconsistent with that statute, they are denied.

       190. In response to paragraph 190, Federal Defendants restate and

incorporate by reference their responses to paragraphs 1 through 189.

       191. The allegations in paragraph 191 consist of Plaintiffs’ characterization

of and a quotation from NEPA and its implementing regulations, to which no

response is required. Federal Defendants aver that the statute and regulations are the

best evidence of their content. To the extent the allegations in paragraph 191 are

inconsistent with that statute, they are denied.

       192. The allegations in paragraph 192 are conclusions of law, to which no

response is required.
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                           38




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 38 of 43
       193. The allegations in paragraph 193 consist of Plaintiffs’ characterization

of and a quotation from the 2019 “Agreement for the Exchange of Lands” between

Secretary Bernhardt and KCC, to which no response is required. Federal Defendants

aver that the agreement is the best evidence of its content. To the extent the

allegations in paragraph 193 are inconsistent with that agreement, they are denied.

       194. The allegations in paragraph 194 are conclusions of law, to which no

response is required.

       195. The allegations in paragraph 195 are conclusions of law, to which no

response is required.

       196. In response to paragraph 196, Federal Defendants restate and

incorporate by reference their responses to paragraphs 1 through 195.

       197. The allegations in paragraph 197 consist of Plaintiffs’ characterization

of the ESA, to which no response is required. Federal Defendants aver that the

statute is the best evidence of its content. To the extent the allegations in paragraph

197 are inconsistent with that statute, they are denied.

       198. The allegations in paragraph 198 consist of Plaintiffs’ characterization

of the ESA, to which no response is required. Federal Defendants aver that the

statute is the best evidence of its content. To the extent the allegations in paragraph

198 are inconsistent with that statute, they are denied.



Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                            39




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 39 of 43
       199. The allegations in paragraph 199 consist of Plaintiffs’ characterization

of the ESA and a quotation from a legal case, to which no response is required.

Federal Defendants aver that the statute and the case are the best evidence of their

content. To the extent the allegations in paragraph 199 are inconsistent with that

statute or that case, they are denied.

       200. The allegations in paragraph 200 consist of Plaintiffs’ characterization

of and a quotation from the 2019 “Agreement for the Exchange of Lands” between

Secretary Bernhardt and KCC, to which no response is required. Federal Defendants

aver that the agreement is the best evidence of its content. To the extent the

allegations in paragraph 200 are inconsistent with that agreement, they are denied.

       201. Federal Defendants admit the allegations in paragraph 201.

       202. The allegations in paragraph 202 are conclusions of law, to which no

response is required.

       203. Federal Defendants deny the allegations in paragraph 203.

       The remaining paragraphs of the First Amended Complaint comprise

Plaintiffs' prayer for relief and require no response. Federal Defendants deny that

Plaintiffs are entitled to any relief whatsoever.




Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                             40




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 40 of 43
                                     GENERAL DENIAL

       All of the allegations, including any unnumbered statements, headings, and

footnotes, in Plaintiffs’ First Amended Complaint that have not been specifically

admitted, denied, or otherwise answered are hereby denied.

               FEDERAL DEFENDANTS’ AFFIRMATIVE DEFENSES

                                    First Affirmative Defense

       The Court lacks subject matter jurisdiction over Plaintiffs’ claims.

                                  Second Affirmative Defense

       Plaintiffs have not suffered any injury as a result of the 2019 “Agreement for

the Exchange of Lands” between Secretary Bernhardt and KCC; therefore, they lack

standing to commence this action.

                                   Third Affirmative Defense

       Plaintiffs’ claims are not ripe for adjudication.

                                            PRAYER

       WHEREFORE, Federal Defendants deny that Plaintiffs are entitled to the relief they

pray for, or any relief whatsoever, and request that this action be dismissed with prejudice,

that judgment be entered for Federal Defendants, and that Federal Defendants be allowed

such other further relief as the Court may allow.

       Dated this 21st day of October, 2019.

                                              JEAN E. WILLIAMS
                                              Deputy Assistant Attorney General
Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                                41




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 41 of 43
                                              Environment and Natural Resources Division


                                              /s/ Davené D. Walker
                                              DAVENÉ D. WALKER
                                              Trial Attorney
                                              United States Department of Justice
                                              Environment and Natural Resources Division
                                              Natural Resources Section
                                              P.O. Box 7611
                                              Washington, DC 20044-7611
                                              Telephone: (202) 353-9213
                                              Facsimile: (202) 305–0506
                                              davene.walker@usdoj.gov

                                              RICKEY D. TURNER, JR.
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Environment and Natural Resources Division
                                              Wildlife and Marine Resources Section
                                              999 18th Street, South Terrace, Suite 370
                                              Denver, CO 80202
                                              Telephone: (303) 844-1373
                                              Facsimile: (303) 844-1350
                                              rickey.turner@usdoj.gov

                                              Attorneys for Federal Defendants




Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                                 42




        Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 42 of 43
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 21, 2019, a copy of the foregoing Federal

Defendants’ Answer to Plaintiffs’ First Amended Complaint for Declaratory and Injunctive

Relief was filed electronically with the Clerk of Court using the CM/ECF system. Notice

of this filing will be sent to all counsel of record by operation of the court’s electronic filing

system.



                                              /s/ Davené D. Walker
                                              Davené D. Walker, Trial Attorney
                                              U.S. Department of Justice




Fed. Defs.’ Answer to Pls.’ First Am. Compl.
Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.,
Case No. 3:19-cv-00216-JWS                                                                     43




          Case 3:19-cv-00216-JWS Document 19 Filed 10/21/19 Page 43 of 43
